THE USA PLAN AN INDIVIDUAL FLEXIBLE PAYMENT VARIABLE ANNUITY CONTRACT issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Annuity Funds M P & Q Supplement Effective as of April 30, 2010 This supplement updates and amends certain information contained in your current variable annuity prospectus and supplements thereto. Please read it carefully and keep it with your product prospectus for future reference. INFORMATION REGARDING THE ING OPPENHEIMER STRATEGIC INCOME PORTFOLIO Effective April 30, 2010, the ING Oppenheimer Strategic Income Portfolio will be renamed ING Oppenheimer Global Strategic Income Portfolio. All references to ING Oppenheimer Strategic Income Portfolio (Class I) are to be replaced with ING Oppenheimer Global Strategic Income Portfolio (Class I) INFORMATION ABOUT THE FUNDS AVAILABLE THROUGH THE CONTRACT Effective April 30, 2010, Sub-Accounts which invest in the following Funds are available through the Contract: AllianceBernstein Money Market Portfolio (Class A) Fidelity Ò VIP Contrafund Portfolio (Initial Class) Fidelity Ò VIP Equity-Income Portfolio (Initial Class) Fidelity Ò VIP Index 500 Portfolio (Initial Class) Fidelity Ò VIP Investment Grade Bond Portfolio (Initial Class) ING FMR SM Diversified Mid Cap Portfolio (Class I) ING Franklin Income Portfolio (Class I) ING PIMCO High Yield Portfolio (Class S) ING Oppenheimer Global Portfolio (Class I) ING Oppenheimer Global Strategic Income Portfolio (Class I) ING Pioneer High Yield Portfolio (Class I) ING Balanced Portfolio (Class I) ING Intermediate Bond Portfolio (Class I) ING Money Market Portfolio (Class I) ING Russell TM Large Cap Growth Index Portfolio (Class I) ING Russell TM Large Cap Value Index Portfolio (Class I) ING International Value Portfolio (Class I) ING MidCap Opportunities Portfolio (Class I) ING SmallCap Opportunities Portfolio (Class I) Oppenheimer Capital Appreciation Fund/VA Fund Investment Advisers and Investment Objectives. The following chart lists the investment advisers and subadvisers and information regarding the investment objectives of the Funds available through the Contract. More detailed information about these Funds can be found in the current prospectus and Statement of Additional Information for each Fund. If you received a summary prospectus for any of the Funds available through your Contract, you may obtain a full prospectus and other Fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the Funds summary prospectus. There is no assurance that the stated objectives and policies of any of the Funds will be achieved. Shares of the Funds will rise and fall in value and you could lose money by investing in the Funds. Shares of the Funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all Funds are diversified, as defined under the 1940 Act. USAVA-10 Page 1 of 4 April 2010 Investment Adviser/ Fund Name Subadviser Investment Objective AllianceBernstein Money Market Investment Adviser : Seeks maximum current income to the Portfolio (Class A) AllianceBernstein L.P. extent consistent with safety of principal and liquidity. Fidelity ® VIP Contrafund ® Portfolio Investment Adviser : Seeks long-term capital appreciation. (Initial Class) Fidelity Management & Research Company Subadvisers : FMR Co., Inc.; Fidelity Management & Research (U.K.) Inc.; Fidelity Research & Analysis Company; Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited Fidelity ® VIP Equity-Income Investment Adviser : Seeks reasonable income. Also Portfolio (Initial Class) Fidelity Management & Research considers the potential for capital Company appreciation. Seeks to achieve a yield Subadvisers : which exceeds the composite yield on FMR Co., Inc.; Fidelity Management the securities comprising the Standard & Research (U.K.) Inc.; Fidelity & Poor's 500 SM Index. Research & Analysis Company; Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited Fidelity ® VIP Index 500 Portfolio Investment Adviser : Seeks investment results that (Initial Class) Fidelity Management & Research correspond to the total return of Company common stocks publicly traded in the Subadvisers : United States, as represented by the FMR Co., Inc; Geode Capital Standard & Poor's500 SM Index . Management, LLC Fidelity ® VIP Investment Grade Investment Adviser : Seeks as high a level of current Bond Portfolio (Initial Class) Fidelity Management & Research income as is consistent with the Company preservation of capital. Subadvisers : Fidelity Investments Money Management, Inc.; Fidelity Research & Analysis Company; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited ING FMR SM Diversified Mid Cap Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : Fidelity Management & Research Company USAVA-10 Page 2 of 4 April 2010 Investment Adviser/ Fund Name Subadviser Investment Objective ING Franklin Income Portfolio Investment Adviser : Seeks to maximize income while (Class I) Directed Services LLC maintaining prospects for capital Subadviser : appreciation. Franklin Advisers, Inc. ING PIMCO High Yield Portfolio Investment Adviser : Seeks maximum total return, (Class S) Directed Services LLC consistent with preservation of capital Subadviser : and prudent investment management. Pacific Investment Management Company LLC ING Oppenheimer Global Portfolio Investment Adviser : Seeks capital appreciation. (Initial Class) Directed Services LLC Subadviser : OppenheimerFunds, Inc. ING Oppenheimer Global Strategic Investment Adviser : Seeks a high level of current income Income Portfolio (Service Class) Directed Services LLC principally derived from interest on Subadviser : debt securities. OppenheimerFunds, Inc. ING Pioneer High Yield Portfolio Investment Adviser : Seeks to maximize total return (Class I) Directed Services LLC through income and capital Subadviser : appreciation Pioneer Investment Management, Inc. ING Balanced Portfolio (Class I) Investment Adviser : Prior to July 15, 2010, the portfolio ING Investments, LLC seeks to maximize investment return, Subadviser : consistent with reasonable safety of ING Investment Management Co. principal, by investing in a diversified portfolio of one or more of the following asset classes: stocks, bonds and cash equivalents, based on the judgment of the portfolios management, of which of those sectors or mix thereof offers the best investment prospects. Effective July 15, 2010, the portfolio seeks total return consisting of capital appreciation (both realized and unrealized) and current income; the secondary investment objective is long-term capital appreciation. ING Intermediate Bond Portfolio Investment Adviser : Seeks to maximize total return (Class I) ING Investments, LLC consistent with reasonable risk. The Subadviser : portfolio seeks its objective through ING Investment Management Co. investments in a diversified portfolio consisting primarily of debt securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. USAVA-10 Page 3 of 4 April 2010 Investment Adviser/ Fund Name Subadviser Investment Objective ING Money Market Portfolio Investment Adviser : Seeks to provide high current return, (Class I) ING Investments, LLC consistent with preservation of capital Subadviser : and liquidity, through investment in ING Investment Management Co. high-quality money market investments while maintaining a stable share price of $1.00. ING Russell TM Large Cap Investment Adviser : A non diversified portfolio that seeks Growth Index Portfolio ING Investments, LLC investment results (before fees and (Class I) Subadviser : expenses) that correspond to the total ING Investment Management Co. return of the Russell Top 200 ® Growth Index. ING Russell TM Large Cap Investment Adviser: A non diversified portfolio that seeks Value Index Portfolio (Class I) ING Investments, LLC investment results (before fees and Subadviser: expenses) that correspond to the total ING Investment Management Co. return of the Russell Top 200 ® Value Index. ING International Value Portfolio Investment Adviser : Seeks long-term capital appreciation. (Class I) ING Investments, LLC Subadviser : ING Investment Management Co. ING VP MidCap Opportunities Investment Adviser : Seeks long-term capital appreciation. Portfolio (Class I) ING Investments, LLC Subadviser : ING Investment Management Co. ING VP SmallCap Opportunities Investment Adviser : Seeks long-term capital appreciation. Portfolio (Class I) ING Investments, LLC Subadviser : ING Investment Management Co. Oppenheimer Capital Appreciation Investment Adviser : Seeks capital appreciation by Fund/VA OppenheimerFunds, Inc. investing in securities of well-known established companies. MORE INFORMATION IS AVAILABLE More information about the Funds available through your Contract, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each Fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5033 Minot, ND 58702-5033 1-877-886-5050 If you received a summary prospectus for any of the Funds available through your Contract, you may obtain a full prospectus and other Fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the Funds summary prospectus. USAVA-10 Page 4 of 4 April 2010
